DETAILED ACTION
Election
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “reel-to-reel system” of claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The reel-to-reel system (260) is being interpreted as a winding reel (264), a turnaround roller (248), and an unwinding reel (262) in accordance with paragraph [0066].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2 and 3 recite unwinding and winding reels, respectively, but their relationship to the previously recited “reel-to-reel system” of claim 1 is 
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 11 recites the feature of a “turnaround roller,” but it is unclear if this roller is a member of the previously recited “reel-to-reel system” of claim 1, or if it is a distinct component. Clarification is required. To advance prosecution, the examiner will consider the limitation as further clarifying the content of the reel-to-reel system of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2014/0326182, in view of Kitaori et al., US 5,447,748.
Claims 1-4: Wang discloses a modular processing system, comprising: 
A transfer chamber body defining a transfer volume (Fig. 3);
A first vertical chamber body (200) defining a first processing volume and positioned on the common transfer chamber body [0031];
Wherein the transfer volume is in fluid communication with the first processing volume;
A second vertical chamber body (300) defining a second processing volume and positioned on the common transfer chamber body;
Wherein the transfer volume is in fluid communication with the second processing volume;
A reel-to-reel system operable to transport a continuous flexible substrate;
Wherein the substrate extends from the transfer volume, through the first processing volume, returning to the transfer volume, through the second processing volume and returning to the transfer volume;
Wherein the reel-to-reel system includes a winding reel (150), a turnaround reel (240), and an unwinding reel (120).
Those limitations drawn to the content of the substrate are not germane to patentability, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Lastly, as shown by Figure 3, Wang’s transfer chamber is balkanized by each processing volume. Thus, the transfer chamber is not properly “common,” as the claim requires. Kitaori, though, describes an analogous, running-length system comprising plural processing chambers (3, 4) bounded by winding (13) and unwinding (34) reels, yet in this case a continuous transfer chamber (~7) fluidly couples to each of the processing volumes (Fig. 1). As Kitaori has established that continuous transfer chambers are equivalently capable of facilitating the disbursement of a reel substrate to plural processing volumes, it would have been obvious to integrate this configuration within Wang’s system, as the selection of either known alternative would have been within the scope of ordinary skill.
Claim 5: Wang provides a plurality of tension rollers (230) [0026].
Claims 6-7: Wang provides first (280) and second (280’) vapor diffusers installed in the same processing volume [0026]. The diffusers are opposed to each other and are oriented parallel to the substrate’s movement direction (Fig. 2A).
Claim 9: Wang contemplates an embodiment in which another diffuser portion (480) is positioned in between the first and second outer diffusers (Fig. 2C).
Claim 14: The rejection of claims 1 and 5, above, substantially addresses these limitations.
Claims 15-16: Wang provides first (280) and second (280’) vapor diffusers to deposit material on the vertically oriented substrate [0026]. The type of material supplied by the diffusers is a matter of intended use, however – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). It is the Office’s position that Wang’s diffusers are capable of performing both “free-span pre-lithiation” and “free-span passivation” processes.
Claim 17: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kitaori, and in further view of Green, US 2009/0114534.
Claim 8: Wang does not consider the use of a cooling plate. In supplementation, Green situates a cooling unit (70) within the inner surfaces of the substrate to “absorb thermal radiation” therefrom [0056]. As Wang also contemplates 
Claim 10: As shown by Figure 2, Green extends a partition plate to separate the processing volume from the turnaround volume within each processing chamber.
Claims 11-12: Green provides turnaround rollers (80), whereby these may be thermally regulated [0060].
Claim 13: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

/KARLA A MOORE/      Primary Examiner, Art Unit 1716